UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A [x]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedJune 30, 2011 OR [ ]TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 0-27782 Dime Community Bancshares, Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 11-3297463 (I.R.S. employer identification number) 209 Havemeyer Street, Brooklyn, NY (Address of principal executive offices) (Zip Code) (718) 782-6200 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all the reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES X NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES X NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. LARGE ACCELERATED FILER ACCELERATED FILERX NON -ACCELERATED FILER SMALLER REPORTING COMPANY Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YESNOX Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Classes of Common Stock Number of Shares Outstanding at August 5, 2011 $.01 Par Value The sole purpose of this Amendment to the Registrant’s Quarterly Report on Form 10-Q for the period ended June 30, 2011 (the “10-Q”), is to furnish the Interactive Data File exhibits required by Item 601(b)(101) of Regulation S-K. No other changes have been made to the 10-Q filed on August 9, 2011. Item 6.Exhibits Exhibit Number 3(i) Amended and Restated Certificate of Incorporation of Dime Community Bancshares, Inc. (1) 3(ii) Amended and Restated Bylaws of Dime Community Bancshares, Inc. (15) Amended and Restated Certificate of Incorporation of Dime Community Bancshares, Inc. [See Exhibit 3(i) hereto] Amended and Restated Bylaws of Dime Community Bancshares, Inc. [See Exhibit 3(ii) hereto] Draft Stock Certificate of Dime Community Bancshares, Inc.(3) Second Amended and Restated Declaration of Trust, dated as of July 29, 2004, by and among Wilmington Trust Company, as Delaware Trustee, Wilmington Trust Company as Institutional Trustee, Dime Community Bancshares, Inc., as Sponsor, the Administrators of Dime Community Capital Trust I and the holders from time to time of undivided beneficial interests in the assets of Dime Community Capital Trust I (8) Indenture, dated as of March 19, 2004, between Dime Community Bancshares, Inc. and Wilmington Trust Company, as trustee (8) Series B Guarantee Agreement, dated as of July 29, 2004, executed and delivered by Dime Community Bancshares, Inc., as Guarantor and Wilmington Trust Company, as Guarantee Trustee, for the benefit of the holders from time to time of the Series B Capital Securities of Dime Community Capital Trust I (8) Amended and Restated Employment Agreement between The Dime Savings Bank of Williamsburgh and Vincent F. Palagiano (12) Amended and Restated Employment Agreement between The Dime Savings Bank of Williamsburgh and Michael P. Devine (12) Amended and Restated Employment Agreement between The Dime Savings Bank of Williamsburgh and Kenneth J. Mahon (12) Employment Agreement between Dime Community Bancorp, Inc. and Vincent F. Palagiano(16) Employment Agreement between Dime Community Bancorp, Inc. and Michael P. Devine (16) Employment Agreement between Dime Community Bancorp, Inc. and Kenneth J. Mahon(16) Form of Employee Retention Agreement by and among The Dime Savings Bank of Williamsburgh, Dime CommunityBancorp, Inc. and certain officers (5) 10.7(i) Amendment to Form of Employee Retention Agreement by and among The Dime Savings Bank of Williamsburgh, Dime CommunityBancorp, Inc. and certain officers (12) The Benefit Maintenance Plan of Dime Community Bancorp, Inc. (16) Severance Pay Plan of The Dime Savings Bank of Williamsburgh (12) Retirement Plan for Board Members of Dime Community Bancorp, Inc. (12) Recognition and Retention Plan for Outside Directors, Officers and Employees of Dime Community Bancorp, Inc., as amended by amendments number 1 and 2 (6) Form of stock option agreement for Outside Directors under Dime Community Bancshares, Inc. 1996 and 2001 Stock Option Plans for Outside Directors, Officers and Employees and the 2004 Stock Incentive Plan. (6) Form of stock option agreement for officers and employees under Dime Community Bancshares, Inc. 1996 and 2001 Stock Option Plans for Outside Directors, Officers and Employees and the 2004 Stock Incentive Plan (6) Form of award notice for outside directors under the Recognition and Retention Plan for Outside Directors, Officers and Employees of Dime Community Bancorp, Inc. (6) Form of award notice for officers and employees under the Recognition and Retention Plan for Outside Directors, Officers and Employees of Dime Community Bancorp, Inc. (6) Financial Federal Savings Bank Incentive Savings Plan in RSI Retirement Trust (7) Financial Federal Savings Bank Employee Stock Ownership Plan (7) Option Conversion Certificates between Dime Community Bancshares, Inc. and each of Messrs. Russo, Segrete, Calamari, Latawiec, O'Gorman, and Ms. Swaya pursuant to Section 1.6(b) of the Agreement and Plan of Merger, dated as of July 18, 1998 by and between Dime Community Bancshares, Inc. and Financial Bancorp, Inc. (7) 10.20* Dime Community Bancshares, Inc. 2001 Stock Option Plan for Outside Directors, Officers and Employees* Dime Community Bancshares, Inc. 2004 Stock Incentive Plan for Outside Directors, Officers and Employees (11) Waiver executed by Vincent F. Palagiano (10) Waiver executed by Michael P. Devine (10) Waiver executed by Kenneth J. Mahon (10) Form of restricted stock award notice for officers and employees under the 2004 Stock Incentive Plan (9) Form of restricted stock award notice for outside directors under the 2004 Stock Incentive Plan (9) Employee Retention Agreement between The Dime Savings Bank of Williamsburgh, Dime Community Bancshares, Inc.and Daniel Harris (12) Dime Community Bancshares, Inc. Annual Incentive Plan (12) Amendment to the Dime Savings Bank of Williamsburgh 401(K) Plan (14) Employee Stock Ownership Plan of Dime Community Bancshares, Inc. and Certain Affiliates (12) 12.1* Computation of ratio of earnings to fixed charges* 31(i).1* Certification of Chief Executive Officer Pursuant to Rule 13a-14(a)/15d-14(a)* 31(i).2* Certification of Chief Financial Officer Pursuant to Rule 13a-14(a)/15d-14(a)* 32.1* Certification of Chief Executive Officer Pursuant to 18 U.S.C. 1350* 32.2* Certification of Chief Financial Officer Pursuant to 18 U.S.C. 1350* 101** Pursuant to Rule 405 of Regulation S-T, the following financial information from the Company’s Quarterly Report on Form 10-Q for the period endedJune 30, 2011, is formatted in XBRL (Extensible Business Reporting Language) interactive data files: (i) the Condensed Consolidated Balance Sheets as of June 30, 2011 and December 31, 2010, (ii) the Condensed Consolidated Statements ofOperations and Comprehensive Incomefor the three-month and six-month periods endedJune 30, 2011 and 2010, (iii) the Condensed Consolidated Statements of Cash Flows for the six-month periods endedJune 30, 2011 and 2010, (iv) the Condensed Consolidated Statements of Changes in Stockholders' Equity for the six-month periods ended June 30, 2011 and 2010, and (iv) the Notes to Consolidated Financial Statements, tagged as blocks of text. Incorporated by reference to the registrant's Transition Report on Form 10-K for the transition period ended December 31, 2002 filed on March 28, 2003. Incorporated by reference to the registrant's Quarterly Report on Form 10-Q for the quarter ended March 31, 2009 filed on May 11, 2009. Incorporated by reference to the registrant's Annual Report on Form 10-K for the fiscal year ended June 30, 1998 filed on September 28, 1998. Incorporated by reference to the registrant's Current Report on Form 8-K dated April 9, 1998 and filed on April 16, 1998. Incorporated by reference to Exhibits to the registrant's Annual Report on Form 10-K for the fiscal year ended June 30, 1997 filed on September 26, 1997. Incorporated by reference to the registrant's Annual Report on Form 10-K for the fiscal year ended June 30, 1997 filed on September 26, 1997, and the Current Reports on Form 8-K filed on March 22, 2004 and March 29, 2005. Incorporated by reference to the registrant's Annual Report on Form 10-K for the fiscal year ended June 30, 2000 filed on September 28, 2000. Incorporated by reference to Exhibits to the registrant’s Registration Statement No. 333-117743 on Form S-4 filed on July 29, 2004. Incorporated by reference to the registrant's Current Report on Form 8-K filed on March 22, 2005. Incorporated by reference to the registrant's Quarterly Report on Form 10-Q for the quarter ended March 31, 2005 filed on May 10, 2005. Incorporated by reference to the registrant's Quarterly Report on Form 10-Q for the quarter ended June 30, 2008 filed on August 8, 2008. Incorporated by reference to the registrant's Annual Report on Form 10-K for the year ended December 31, 2008 filed on March 16, 2009. Incorporated by reference to the registrant's Quarterly Report on Form 10-Q for the quarter ended March 31, 2009 filed on May 11, 2009 Incorporated by reference to the registrant's Quarterly Report on Form 10-Q for the quarter ended March 31, 2010 filed on May 10, 2010 Incorporated by reference to the registrant's Current Report on Form 8-K filed on March 17, 2011. Incorporated by reference to the registrant's Current Report on Form 8-K filed on April 4, 2011. Incorporated by reference to the registrant's Quarterly Report on Form 10-Q for the quarter ended March 31, 2011 filed on May 10, 2011 * Filed with the 10-Q and attached hereto (exactly as filed with the 10-Q). ** Furnished, not filed, herewith. 54 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Dime Community Bancshares, Inc. Dated:August 9, 2011 By: /s/ VINCENT F. PALAGIANO Vincent F. Palagiano Chairman of the Board and Chief Executive Officer Dated:August 9, 2011 By: /s/ KENNETH J. MAHON Kenneth J. Mahon First Executive Vice President and Chief Financial Officer (Principal Accounting Officer) UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [x]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedJune 30, 2011 OR [ ]TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number 0-27782 Dime Community Bancshares, Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 11-3297463 (I.R.S. employer identification number) 209 Havemeyer Street, Brooklyn, NY (Address of principal executive offices) (Zip Code) (718) 782-6200 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all the reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES X NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES X NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. LARGE ACCELERATED FILER ACCELERATED FILERX NON -ACCELERATED FILER SMALLER REPORTING COMPANY Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YESNOX Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Classes of Common Stock Number of Shares Outstanding at August 5, 2011 $.01 Par Value Page PART I – FINANCIAL INFORMATION Item 1. Unaudited Condensed Consolidated Financial Statements Condensed Consolidated Statements of Financial Condition at June 30, 2011 and December 31, 2010 3 Condensed Consolidated Statements of Operations and Comprehensive Income for the Three-Month and Six-Month Periods Ended June 30, 2011 and 2010 4 Condensed Consolidated Statements of Changes in Stockholders' Equity for the Six Months Ended June 30, 2011 and 2010 5 Condensed Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2011 and 2010 6 Notes to Consolidated Financial Statements 7-31 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 31-48 Item 3. Quantitative and Qualitative Disclosures About Market Risk 48-49 Item 4. Controls and Procedures 49 PART II - OTHER INFORMATION Item 1. Legal Proceedings 50 Item 1A. Risk Factors 50-52 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 44 Item 3. Defaults Upon Senior Securities 44 Item 5. Other Information 44 Item 6. Exhibits 44-46 Signatures 47 Certain statements contained in this quarterly report on Form 10-Q that are not statements of historical fact constitute forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995 (the “Act”), notwithstanding that such statements are not specifically identified as such.In addition, certain statements may be contained in future filings with the U.S. Securities and Exchange Commission (the "SEC"), press releases, and oral and written statements made by management or with its approval that are not statements of historical fact and constitute forward-looking statements within the meaning of the Act.Examples of forward-looking statements include, but are not limited to: (i) projections of revenues, expenses, income or loss, earnings or loss per share, the payment or nonpayment of dividends, capital structure and other financial items; (ii) statements of plans, objectives and expectations of Dime Community Bancshares, Inc. and its subsidiaries (the "Company") or those of its management or board of directors, including those relating to products or services; (iii) statements of future economic performance; and (iv) statements of assumptions underlying such statements. Forward-looking statements include information concerning possible or assumed future results of operations and statements preceded by, followed by or that include the words “believes,” “expects,” “feels,” “anticipates,” “intends,” “plans,” “estimates,” “predicts,” “projects,” “potential,” “outlook,” “could,” “will,” “may” or similar expressions.Forward-looking statements are not guarantees of future performance and are subject to risks, uncertainties and assumptions.Actual results may differ materially from those expressed in or implied by these forward-looking statements.Factors that could cause actual results to differ from these forward-looking statements include, but are not limited to, the following, as well as those discussed elsewhere in this report and the documents incorporated by reference herein: · the timing and occurrence or non-occurrence of events may be subject to circumstances beyond the Company's control; · there may be increases in competitive pressure among financial institutions or from non-financial institutions; · changes in the interest rate environment may reduce interest margins; · changes in deposit flows, loan demand or real estate values may adversely affect the business of The Dime Savings Bank of Williamsburgh (the "Bank"); · changes in accounting principles, policies or guidelines may cause the Company's financial condition to be perceived differently; · changes in corporate and/or individual income tax laws may adversely affect the Company's business or financial condition; · general economic conditions, either nationally or locally in some or all areas in which the Company conducts business, or conditions in the securities markets or banking industry, may be less favorable than currently anticipated; · legislation or regulatory changes may adversely affect the Company's business; · technological changes may be more difficult or expensive than the Company anticipates; · success or consummation of new business initiatives may be more difficult or expensive than the Company anticipates; · litigation or other matters before regulatory agencies, whether currently existing or commencing in the future, may delay the occurrence or non-occurrence of events longer than the Company anticipates; and · the risks referred to in the section entitled "Risk Factors." Undue reliance should not be placed on any forward-looking statements.Forward-looking statements speak only as of the date they are made, and the Company undertakes no obligation to update them in light of new information or future events except to the extent required by Federal securities laws. 2 Item 1.Condensed Consolidated Financial Statements DIME COMMUNITY BANCSHARES, INC. AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (Dollars in thousands except share amounts) June 30, 2011 December 31, 2010 ASSETS: Cash and due from banks $ $ Federal funds sold and other short-term investments Investment securities held-to-maturity (estimated fair value of $6,484 and $4,408 at June 30, 2011 and December 31, 2010, respectively) (Fully unencumbered) Investment securities available-for-sale, at fair value: Encumbered Unencumbered Mortgage-backed securities available-for-sale, at fair value: Encumbered Unencumbered Trading securities Loans: Real estate, net Other loans Less allowance for loan losses ) ) Total loans, net Loans held for sale Premises and fixed assets, net Federal Home Loan Bank of New York ("FHLBNY") capital stock Other real estate owned ("OREO") - - Goodwill Other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Liabilities: Due to depositors: Interest bearing deposits $ $ Non-interest bearing deposits Total deposits Escrow and other deposits Securities sold under agreements to repurchase FHLBNY advances Trust Preferred securities payable Other liabilities Total Liabilities $ $ Commitments and Contingencies Stockholders' Equity: Preferred stock ($0.01 par, 9,000,000 shares authorized, none issued or outstanding at June 30, 2011 and December 31, 2010) - - Common stock ($0.01 par, 125,000,000 shares authorized, 51,413,667 shares and 51,219,609 shares issued at June 30, 2011 and December 31, 2010, respectively, and34,956,614shares and 34,593,180 shares outstanding at June 30, 2011 and December 31, 2010, respectively) Additional paid-in capital Retained earnings Accumulated other comprehensive loss, net of deferred taxes ) ) Unallocated common stock of Employee Stock Ownership Plan ("ESOP") ) ) Unearned Restricted Stock Award common stock ) ) Common stock held by Benefit Maintenance Plan ("BMP") ) ) Treasury stock, at cost (16,457,053 shares and 16,626,429 shares at June 30, 2011 and December 31, 2010, respectively) ) ) Total Stockholders' Equity $ $ Total Liabilities And Stockholders' Equity $ $ See notes to condensed consolidated financial statements. 3 DIME COMMUNITY BANCSHARES, INC. AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE INCOME (Dollars in thousands except per share amounts) Three Months Ended June 30, Six Months Ended June 30, Interest income: Loans secured by real estate $ Other loans 24 30 50 68 Mortgage-backed securities Investment securities Federal funds sold and other short-term investments Total interestincome Interest expense: Deposits and escrow Borrowed funds Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Non-interest income: Total other than temporary impairment ("OTTI") losses ) Less:Non-credit portion of OTTI recorded in other comprehensive income (before taxes) - 13 - 63 Net OTTI recognized in earnings ) Service charges and other fees Net mortgage banking income Net gain on sales of securities and other assets 21 67 Income from bank owned life insurance Other Total non-interest income Non-interest expense: Salaries and employee benefits Stock benefit plan amortization expense Occupancy and equipment Federal deposit insurance premiums Data processing costs Provision for losses on OREO - - Other Total non-interest expense Income before income taxes Income tax expense Net income $ Earnings per Share: Basic $ Diluted $ STATEMENTS OF COMPREHENSIVE INCOME Net Income $ Amortization and reversal of net unrealized loss on securities transferred from available-for-sale to held-to- maturity, net of taxes of $14 and $17 during the three months ended June 30, 2011 and 2010, respectively, and $26 and $29 during the six months ended June 30, 2011 and 2010, respectively 18 21 32 36 Reduction in non-credit component of OTTI charge, net of taxes of $290 and $178 during the three months ended June 30, 2011 and 2010, respectively, and $566 and $303 during the six months ended June 30, 2011 and 2010, respectively Non-credit component of OTTI charge recognized during the period, net of tax benefits of $(5) during the three months ended June 30, 2010 and $(27) during the six months ended June 30, 2010 - (8 ) - ) Reclassification adjustment for securities sold during the period, net of taxes of $127 during the three months ended June 30, 2010 and $384 during the six months ended June 30, 2010 - ) - ) Net unrealized securities gains arising during the period, net of taxes of $304 and $239 during the three months ended June 30, 2011 and 2010, respectively, and $37 and $479 during the six months ended June 30, 2011 and 2010, respectively 44 Defined benefit plan adjustments, net of tax (benefits) expense of $(535) during the three months ended June 30, 2010, and $23 and $(560) during the six months ended June 30, 2011 and 2010, respectively - ) 27 ) Comprehensive Income $ See notes to condensed consolidated financial statements. 4 DIME COMMUNITY BANCSHARES, INC. AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY (Dollars in thousands) Six Months Ended June 30, STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY Common Stock (Par Value $0.01): Balance at beginning of period $ $ Shares issued in exercise of options 2 - Balance at end of period Additional Paid-in Capital: Balance at beginning of period Stock options exercised Forfeited restricted stock award shares returned to treasury stock 2 3 Tax benefit of stock plans 88 BMP award distribution - ) BMP reclassification - Amortization of excess fair value over cost – ESOP stock and stock options expense Release from treasury stock for restricted stock award and BMP benefit shares 47 Balance at end of period Retained Earnings: Balance at beginning of period Net income for the period Cash dividends declared and paid ) ) BMP reclassification - Balance at end of period Accumulated Other Comprehensive Loss, net of tax: Balance at beginning of period ) ) Amortization and reversal of net unrealized loss on securities transferred from available-for-sale to held-to-maturity, net of tax 32 36 Non-credit component of OTTI charge recognized during the period, net of tax - ) Reduction in non-credit component of OTTI during the period, net of tax Change in unrealized gain or loss on available-for-sale securities during the period 44 Adjustments to comprehensive income from defined benefit plans, net of tax 27 ) Balance at end of period ) ) ESOP: Balance at beginning of period ) ) Amortization of earned portion of ESOP stock Balance at end of period ) ) Unearned Restricted Stock Award Common Stock: Balance at beginning of period ) ) Amortization of earned portion of restricted stock awards Forfeited restricted stock award shares returned to treasury stock 22 Release from treasury stock for restricted stock award and BMP benefit shares ) ) Balance at end of period ) ) Treasury Stock, at cost: Balance at beginning of period ) ) Forfeited restricted stock award shares returned to treasury stock ) ) Release from treasury stock for restricted stock award and BMP benefit shares Balance at end of period ) ) Common Stock Held by BMP: Balance at beginning of period ) ) Release from treasury stock for restricted stock award and BMP benefit shares ) - BMP award distribution 21 28 Balance at end of period ) ) TOTAL STOCKHOLDERS' EQUITY See notes to condensed consolidated financial statements. . 5 DIME COMMUNITY BANCSHARES, INC. AND SUBSIDIARIES UNAUDITED CONSOLIDATED STATEMENTS OF CASH FLOWS (Dollars In thousands) Six Months Ended June 30 , CASH FLOWS FROM OPERATING ACTIVITIES: Net Income $ $ Adjustments to reconcile net income to net cash provided byoperating activities: Net loss (gain) on sale of loans originated for sale 14 ) Net gain on sale of investment securities available-for-sale - ) Net gain recognized on the transfer of securities from available-for-sale into trading - ) Net (gain) loss on trading securities ) 65 Net depreciation and amortization ESOP compensation expense Stock plan compensation (excluding ESOP) Provision for loan losses Provision for losses on OREO - Provision to increase the liability for loans sold with recourse - - Recovery of write down of mortgage servicing asset - - OTTI charge for investment securities recognized in earnings Increase in cash surrender value of Bank Owned Life Insurance ) ) Deferred income tax credit ) ) Excess tax benefit of stock plans ) ) Changes in assets and liabilities: Origination of loans held for sale ) ) Proceeds from sale of loans held for sale Decrease (increase) in other assets ) Decrease in other liabilities ) ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Net increase in federal funds sold and other short term investments ) ) Proceeds from principal repayments of investment securities held-to-maturity 81 90 Proceeds from maturities of investment securities available-for-sale - - Proceeds from calls and principal repayments of investment securities available-for-sale Proceeds from sales of investment securities available-for-sale - Purchases of investment securities available-for-sale ) ) Principal collected on mortgage backed securities available-for-sale Purchases of trading securities ) - Net decrease (increase) in loans ) Proceeds from the sale of OREO - Purchases of fixed assets, net ) ) Redemption of FHLBNY capital stock Net cash used in investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Net increase in due to depositors Netincrease in escrow and other deposits Increase in securities sold under agreements to repurchase - ) Increase(Decrease) in FHLBNY advances ) Repayment of subordinated note - ) Cash dividends paid ) ) Exercise of stock options BMP award distribution 21 - Excess tax benefit of stock plans 88 Net cash provided by financing activities INCREASE IN CASH AND DUE FROM BANKS CASH AND DUE FROM BANKS, BEGINNING OF PERIOD CASH AND DUE FROM BANKS, END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid for income taxes $ $ Cash paid for interest Loans transferred to OREO - Amortization of unrealized loss on securities transferred from available-for-sale to held-to-maturity 58 65 Net decrease non-credit component of OTTI ) ) Adjustments to other comprehensive income from defined benefit plans, net of tax $ 27 $ ) See notes to condensed consolidated financial statements. 6 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1.NATURE OF OPERATIONS Dime Community Bancshares, Inc. (the "Holding Company") is a Delaware corporation and parent company of the Bank, a federally chartered stock savings bank.The Holding Company's direct subsidiaries are the Bank, Dime Community Capital Trust 1 and 842 Manhattan Avenue Corp.The Bank's direct subsidiaries are Boulevard Funding Corp., Dime Insurance Agency Inc. (f/k/a Havemeyer Investments, Inc.), DSBW Preferred Funding Corporation, DSBW Residential Preferred Funding Corp., Dime Reinvestment Corp. and 195 Havemeyer Corp. The Bank maintains its headquarters in the Williamsburg section of Brooklyn, New York and operates twenty-six full service retail banking offices located in the New York City boroughs of Brooklyn, Queens, and the Bronx, and in Nassau County, New York.The Bank’s principal business is gathering deposits from customers within its market area and via the internet, and investing them primarily in multifamily residential, commercial real estate, one- to four-family residential, construction and land acquisition, and consumer loans, as well as mortgage-backed securities (“MBS”), obligations of the U.S. Government and Government Sponsored Entities ("GSEs"), and corporate debt and equity securities. 2.SUMMARY OF ACCOUNTING POLICIES In the opinion of management, the accompanying unaudited condensed consolidated financial statements contain all adjustments necessary for a fair presentation of the Company's financial condition as of June 30, 2011, the results of operations and statements of comprehensive income for the three-month and six-month periods ended June 30, 2011 and 2010, and the changes in stockholders' equity and cash flows for the six months ended June 30, 2011 and 2010.The results of operations for the three-month and six-month periods ended June 30, 2011 are not necessarily indicative of the results of operations for the remainder of the year ending December 31, 2011.Certain information and note disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America ("GAAP") have been omitted pursuant to the rules and regulations of the SEC. The preparation of the condensed consolidated financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the consolidated financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Please see “Item 2. - Management's Discussion and Analysis of Financial Condition and Results of Operations – Critical Accounting Policies” for a discussion of areas in the accompanying condensed consolidated financial statements where significant estimates are utilized. These unaudited condensed consolidated financial statements should be read in conjunction with the audited consolidated financial statements as of and for the year ended December 31, 2010 and notes thereto. 3.RECENT ACCOUNTING PRONOUNCEMENTS In April 2011, the Financial Accounting Standards Board ("FASB") issued Accounting Standards Update No. 2011-2, "A Creditor’s Determination of Whether a Restructuring Is a Troubled Debt Restructuring" ("ASU 2011-2").ASU 2011-2 clarifies the guidance for determining whether a loan restructuring constitutes a troubled debt restructuring ("TDR") outlined in Accounting Standards Codification ("ASC") No. 310-40, "Receivables—Troubled Debt Restructurings by Creditors," by providing additional guidance to a creditor in making the following required assessments needed to determine whether a restructuring is a TDR: (i) whether or not a concession has been granted in a debt restructuring; (ii) whether a temporary or permanent increase in the contractual interest rate precludes the restructuring from being a TDR; (iii) whether a restructuring results in an insignificantdelay in payment; (iv) whether a borrower that is not currently in payment default is experiencing financial difficulties; and (v) whether a creditor can use the effective interest rate test outlined in debtor’s guidance on restructuring of payables (ASC Topic No. 470-60-55-10) when evaluating whether or not a restructuring constitutes a TDR.ASU 2011-2 is effective for interim periods beginning on or after June 15, 2011.Adoption of ASU 2011-2 is not expected to have a material effect upon the Company's consolidated financial condition or results of operations. In July 2010. the FASB issued Accounting Standards Update No. 2010-20, "Disclosures about the Credit Quality of Financing Receivables and the Allowance for Credit Losses" ("ASU 2010-20").ASU 2010-20 requires companies to provide a greater level of disaggregated information regarding: (1) the credit quality of their financing receivables; and (2) their allowance for credit losses.ASU 2010-20 further requires companies to disclose credit quality indicators, past due information, and modifications of their financing receivables. For public companies, ASU 2010-20 is effective for interim and annual reporting periods ending on or after December 15, 2010.ASU 2010-20 encourages, but does not require, comparative disclosures for earlier reporting periods that ended before initial adoption.Adoption of ASU 2010-20 did not have a material impact upon the Company's consolidated financial condition or results of operations. 7 In January 2010, FASB issued Accounting Standards Update No. 2010-06, " Fair Value Measurements and Disclosures (Topic 820): Improving Disclosures about Fair Value Measurements" ("ASU 2010-6").ASU 2010-6 required new disclosures related to transfers into and out of fair value hierarchy Levels 1 and 2, as well as certain activities for assets with fair values measured under the Level 3 hierarchy. ASU 2010-6 also provided amendments clarifying the level of disaggregation and disclosures about inputs and valuation techniques along with conforming amendments to the guidance on employers’ disclosures about postretirement benefit plan assets. ASU 2010-6 was effective for interim and annual reporting periods beginning after December 15, 2009, except for disclosures about purchases, sales, issuances, and settlements in the roll forward of activity in Level 3 fair value measurements, which are effective for fiscal years beginning after December 15, 2010, and for interim periods within those fiscal years. Adoption of ASU 2010-6 has not had, and is not expected to have, a material impact upon the Company's financial condition or results of operations. 4.TREASURY STOCK The Company did not repurchase any shares of treasury stock during the six months ended June 30, 2011 and 2010.On April29, 2011, 126,304 shares of the Company's common stock were released from treasury in order to fulfill benefit obligations under the 2004 Stock Incentive Plan.The closing price of the Company's common stock on that date was $15.46, and the shares were released utilizing the average historical cost method.On May 3, 2011, 45,056 shares of treasury stock were released in order to fulfill benefit obligations under the BMP.The closing price of the Company's common stock on that date was $15.16, and the shares were released utilizing the average historical cost method.On April 30, 2010, 143,083 shares of the Company's common stock were released from treasury in order to fulfill benefit obligations under the 2004 Stock Incentive Plan.The closing price of the Company's common stock on that date was $12.75.The shares were released utilizing the average historical cost method. The Company returned 1,984 and 10,176 forfeited restricted stock awards into treasury stock during the six months ended June 30, 2011 and June 30, 2010, respectively. 5.ACCOUNTING FOR GOODWILL The Company has designated the last day of its fiscal year as its date for annual impairment testing.The Company performed an impairment test as of December 31, 2010 and concluded that no impairment of goodwill existed.No events or circumstances have occurred subsequent to December31, 2010 that would, in management's opinion, reduce the fair value of the Company's reporting unit below its carrying value.Such events or circumstances would require the immediate performance of an impairment test in accordance with ASC 350. 6.EARNINGS PER SHARE ("EPS") EPS is calculated and reported in accordance with ASC 260.For entities like the Company with complex capital structures, ASC 260 requires disclosure of basic EPS and diluted EPS on the face of the income statement, along with a reconciliation of their numerators and denominators. Basic EPS is computed by dividing net income by the weighted-average number of common shares outstanding during the period (weighted-average common shares are adjusted to exclude unallocated ESOP shares).Diluted EPS is computed using the same method as basic EPS, however, the computation reflects the potential dilution that would occur if outstanding in-the-money stock options were exercised and converted into common stock. 8 The following is a reconciliation of the numerators and denominators of basic EPS and diluted EPS for the periods presented: Three Months Ended June 30, Six Months Ended June 30, (Dollars in Thousands) Numerator: Net Income per the Consolidated Statements of Operations $ Denominator: Weighted-average number of shares outstanding utilized in the calculation of basic EPS Common stock equivalents resulting from the dilutive effect of "in-the-money" outstanding stock options Anti-dilutive effect of tax benefits associated with "in-the-money" outstanding stock options ) Weighted average number of shares outstanding utilized in the calculation of diluted EPS Common stock equivalents resulting from the dilutive effect of "in-the-money" outstanding stock options are calculated based upon the excess of the average market value of the Holding Company's common stock over the exercise price of outstanding in-the-moneystock options during the period. There were1,263,877 and 2,666,827 weighted-average stock options outstanding for the three-month periods ended June 30, 2011 and 2010, respectively, that were not considered in the calculation of diluted EPS since their exercise prices exceeded the average market price during the period.There were 1,232,350 and 2,699,614 weighted-average stock options outstanding for the six-month periods ended June 30, 2011 and 2010, respectively, that were not considered in the calculation of diluted EPS since their exercise prices exceeded the average market price during the period. 7.ACCOUNTING FOR STOCK BASED COMPENSATION During the three-month and six-month periods ended June 30, 2011 and 2010, the Holding Company and Bank maintained the Dime Community Bancshares, Inc. 2001 Stock Option Plan for Outside Directors, Officers and Employees; and the 2004 Stock Incentive Plan (collectively the "Stock Plans"), which are discussed more fully in Note 15 to the Company's audited consolidated financial statements for the year ended December 31, 2010, and which are subject to the accounting requirements of ASC 505-50 and ASC 718. Stock Option Awards Combined activity related to stock options granted under the Stock Plans during the periods presented was as follows: At or for the Three Months Ended June 30, At or for the Six Months Ended June 30, (Dollars in Thousands, Except per Share Amounts) Options outstanding – beginning of period Options granted Weighted average exercise price of grants $ Options exercised Weighted average exercise price of exercised options Options forfeited - Weighted average exercise price of forfeited options - $ $ Options outstanding – end of period Weighted average exercise price of outstanding options at the end of period $ Remaining options available for grant Exercisable options at end of period Weighted average exercise price of exercisable options at the end of period $ Cash received for option exercise cost Income tax benefit recognized 20 20 Compensation expense recognized $ $ Remaining unrecognized compensation expense Weighted average remaining years for which compensation expense is to be recognized 9 The range of exercise prices and weighted-average remaining contractual lives of options outstanding, vested and unvested, under the Stock Plans were as follows: Outstanding Options as of June 30, 2011 VestedOptions as of June 30, 2011 Exercise Prices Amount Weighted Average Contractual Years Remaining Amount Weighted Average Contractual Years Remaining $ - $ Total The weighted average fair value per option at the date of grant for stock options granted was estimated as follows: Three Months Ended June 30, Six Months Ended June 30, Total options granted Estimated fair value on date of grant $ Pricing methodology utilized Black- Scholes Black- Scholes Black- Scholes Black- Scholes Expected life (in years) Interest rate % Volatility Dividend yield Restricted Stock Awards The Company, from time to time, issues restricted stock awards to outside directors and officers under the 2004 Stock Incentive Plan.Typically, awards to outside directors fully vest on the first anniversary of the grant date, while awards to officers vest in equal annual installments over a four- or five-year period. The following is a summary of activity related to the restricted stock awards granted under the 2004 Stock Incentive Plan during the periods indicated: At or for the Three Months Ended June 30, At or for the Six Months Ended June 30, (Dollars in Thousands) Unvested allocated shares – beginning of period Shares granted Shares vested Shares forfeited - Unvested allocated shares – end of period Unallocated shares - end of period - Compensation recorded to expense $ Income tax benefit recognized 60 73 60 68 8.LOANS RECEIVABLE AND CREDIT QUALITY Loans are reported at the principal amount outstanding, net of unearned fees or costs and the allowance for loan losses.Interest income on loans is recorded using the level yield method.Under this method, discount accretion and premium amortization are included in interest income.Loan origination fees and certain direct loan origination costs are deferred and amortized as yield adjustments over the contractual loan terms. 10 Credit Quality Indicators: The Company categorizes loans into risk categories based on relevant information about the ability of borrowers to service their debt such as:current financial information, historical payment experience, credit documentation, public information, and current economic trends, among other factors.The Company analyzes loans individually by classifying the loans as to credit risk.This analysis includes all non-homogeneous loans, such as multifamily residential and mixed use residential, mixed use commercial and commercial real estate loans and construction loans, as well as one-to four family residential and cooperative apartment loans with balances greater than $730,000.This analysis is performed on a quarterly basis.The Company uses the following definitions for risk ratings: Special Mention.Loans classified as special mention have a potential weakness that deserves management's close attention. If left uncorrected, these potential weaknesses may result in deterioration of the repayment prospects for the loan or of the institution's credit position at some future date. Substandard.Loans classified as substandard are inadequately protected by the current net worth and paying capacity of the obligor or of the collateral pledged, if any. Loans so classified have a well-defined weakness or weaknesses that jeopardize the liquidation of the debt. They are characterized by the distinct possibility that the institution will sustain some loss if the deficiencies are not corrected. Doubtful.Loans classified as doubtful have all the weaknesses inherent in those classified as substandard, with the added characteristic that the weaknesses make collection or liquidation in full, on the basis of currently existing facts, conditions, and values, highly questionable and improbable. All loans not classified as Special Mention, Substandard or Doubtful were deemed pass loans at both June 30, 2011 and December 31, 2010. The Bank had no loans classified as Doubtful at June 30, 2011 or December 31, 2010. The following is a summary of the credit risk profile of the real estate loans (principal balance only and including loans held for sale) by internally assigned grade as of the date indicated: Balance at June 30, 2011 Grade One- to Four-Family Residential and Cooperative Unit Multifamily Residential and Residential Mixed Use Mixed Use Commercial Real Estate Commercial Real Estate Construction Total (Dollars in Thousands) Pass $ Special Mention Substandard 56 Total real estate loans individually assigned a credit grade $ Real estate loans not individually assigned a credit grade (1) $ - $ (1) Amount comprised of fully performing one- to four-family residential and cooperative unit loans with balances of $730 or less.The credit quality of these loans was instead evaluated based upon payment activity. 11 Balance at December 31, 2010 Grade One- to Four-Family Residential and Cooperative Unit Multifamily Residential and Residential Mixed Use Mixed Use Commercial Real Estate Commercial Real Estate Construction Total (Dollars in Thousands) Pass $ Special Mention Substandard - Total real estate loans individually assigned a credit grade $ Real estate loans not individually assigned a credit grade (1) $ - $ (1) Amount comprised of fully performing one- to four-family residential and cooperative unit loans with balances of $730 or less.The credit quality of these loans was instead evaluated based upon payment activity. For consumer loans, the Company evaluates credit quality based on payment activity.Consumer loans that are 90 days or more past due are placed on non-accrual status, while all remaining consumer loans are classified and evaluated as performing. The following is a summary of the credit risk profile of consumer loans by internally assigned grade: Grade Balance at June 30, 2011 Balance at December 31, 2010 (Dollars in Thousands) Performing $ $ Non-accrual 10 17 Total $ $ The following is an age analysis of past due loans (including loans held for sale) as of the dates indicated: At June 30, 2011 30 to 59 Days Past Due 60 to 89 Days Past Due 90 Days or More Past Due Total Past Due Current Total Loans Loans 90 Days or More Past Due and Still Accruing Interest (Dollars in Thousands) Real Estate: One- to four-family residential and cooperative unit - Multifamily residential and residential mixed use 2,506,032(a) Mixed use commercial real estate - Commercial real estate Construction - - Total real estate (including loans held for sale) $3,420,166 Consumer $1 $- - (a) Includes FHA/VA insured loans totaling $159. 12 At December 31, 2010 30 to 59 Days Past Due 60 to 89 Days Past Due 90 Days or More Past Due Total Past Due Current Total Loans Loans 90 Days or More Past Due and Still Accruing Interest (Dollars in Thousands) Real Estate: One- to four-family residential and cooperative unit - Multifamily residential and residential mixed use 2,487,054(a) Mixed use commercial real estate - Commercial real estate Construction - - Total real estate (including loans held for sale) Consumer $6 $1 - (a) Includes FHA/VA insured loans totaling $285. Accrual of interest is generally discontinued on loans that have missed three consecutive monthly payments, at which time the Bank generally does not recognize the interest from the third month and reverses all interest associated with the missed payments.The Bank generally initiates foreclosure proceedings when a loan enters non-accrual status, and does not accept partial payments on loans on which foreclosure proceedings have commenced.At some point during foreclosure proceedings, the Bank procures current appraisal information in order to prepare an estimate of the fair value of the underlying collateral.If a foreclosure action is instituted and the loan is not brought current, paid in full, or refinanced before the foreclosure action is completed, the property securing the loan is transferred to OREO.The Bank generally utilizes all available remedies in an effort to resolve either non-accrual loans or OREO properties as quickly and prudently as possible in consideration of market conditions, the physical condition of the property and any other mitigating circumstances.In the event that a non-accrual loan is subsequently brought current, it is returned to accrual status once the doubt concerning collectability has been removed and the borrower has demonstrated performance in accordance with the loan terms and conditions for a period of at least six months. Management may elect to continue the accrual of interest when a loan is in the process of collection and the estimated fair value of the collateral is sufficient to satisfy the outstanding principal balance (including any outstanding advances related to the loan) and accrued interest.Such elections have not been commonplace. The following table summarizes loans on non-accrual status for the periods indicated: At June 30, 2011 At December 31, 2010 (Dollars in Thousands) Real Estate Loans: One- to four-family residential and cooperative unit $ 67 $ Multifamily residential and residential mixed use Mixed use commercial real estate Commercial real estate Construction - Total real estate loans (including loans held for sale) $ Consumer loans 10 17 Total non-accrual $ $ Accruing Loans 90 Days or More Past Due: At June 30, 2011, the Bank owned two real estate loans totaling $413,000 that were in excess of 90 days past due on their contractual balloon principal payment that continued to make monthly payments consistent with their initial contractual amortization schedule exclusive of the balloon payment.The weighted average loan-to-value ratio of these loans were below 30% at June 30, 2011, and management expects that they will either be satisfied or formally modified in the future.As a result, these loans remained on accrual status at June 30, 2011 and were deemed performing assets.The Bank also had one commercial real estate loan at June 30, 2011 with an outstanding balance 13 of $1.6 million that had not made any payments of principal or interest in over 90 days while the borrower was finalizing negotiations on a significant new tenant lease for the underlying collateral property.This lease agreement was completed in early July, and the borrower has subsequently made payments of principal and interest.The Bank expects to receive all principal and interest on this loan, and therefore retained it on accrual status as of June 30, 2011. In addition, the Bank had one construction loan totaling $432,000 that was in excess of 90 days past its contractual maturity at June 30, 2011, on which the Bank received payments throughout 2010 and the six months ended June 30, 2011, and expects to either receive satisfaction or convert to a permanent real estate loan in future quarters.As a result, this loan remained on accrual status and was deemed a performing loan at June 30, 2011.This loan was internally graded Special Mention at June 30, 2011. TDRs. At June 30, 2011, the Bank had fourteen loans totaling $18.2 million whose terms were modified in a manner that met the criteria for a TDR.Two of these loans, with an aggregate outstanding principal balance of $6.0 million, were on non-accrual status as of June 30, 2011, while the remaining twelve loans, with an outstanding principal balance of $12.2 million, were accruing TDRs at June 30, 2011.Six of these TDRs were commercial real estate loans, five were multifamily residential and mixed-use residential real estate loans and the remaining were mixed-use commercial real estate loans.At December 31, 2010, the Bank had nineteen loans totaling $22.6 million whose terms were modified in a manner that met the criteria for a TDR.Seven of these loans, with an aggregate outstanding principal balance of $10.1 million, were on non-accrual status as of December 31, 2010, while the remaining twelve loans, with an outstanding principal balance of $12.4 million, were accruing TDRs at December 31, 2010.Eight of these TDRs were commercial real estate loans, eight were multifamily residential and residential mixed-use real estate loans and the remaining were mixed-use commercial real estate loans. The Company does not restructure troubled consumer loans, thus all TDRs have been made on real estate loans.The following table summarizes TDRs as of and for the periods indicated: At or for the Six Months Ended June 30, 2011 At or for the Year Ended December 31, 2010 No. of Loans Balance No. of Loans Balance (Dollars in Thousands) Loans modified during the period in a manner that met the definition of a TDR - $- 18 Modifications granted: Reduction of outstanding principal due - Deferral of principal amounts due - - 17 Temporary reduction in interest rate - - 6 Below market interest rate granted - Outstanding principal balance immediately before and after modification - - 18 Aggregate principal charge-off recognized on TDRs outstanding at period end 3 9 Outstanding principal balance at period end 14 19 TDRs that re-defaulted subsequent to being modified (at period end): 2 7 TDRs on accrual status at period end 12 12 TDRs on non-accrual status at period end 2 7 All TDRs are considered impaired loans and are evaluated individually for measurable impairment, if any.If a TDR is substantially performing in accordance with its restructured terms, management will look to either the present value of the expected cash flows from the debt service or the potential net liquidation proceeds of the underlying collateral in measuring impairment.If a TDR has re-defaulted, only the likely realizable net proceeds from the liquidation of collateral is considered when measuring impairment.While measured impairment on TDRs is typically charged off immediately, if such impairment was measured solely from a reduction in the present value of expected cash flows of a performing TDR, it may be reflected as an allocated reserve within the allowance for loan losses. Impaired Loans At June 30, 2011, the Bank had forty-one loans totaling $36.6 million deemed impaired (as defined in Note 9), compared to fifty-seven loans totaling $44.1 million as of December 31, 2010.The average balance of impaired loans was approximately $40.6 million during the six months ended June 30, 2011 and $29.1 million during the six months ended June 30, 2010.During the six months ended June 30, 2011, write-downs of principal totaling $2.8 million were recognized on nine impaired loans.Write-downs of principal on two impaired loans totaled $501,000 during the six months ended June 30, 2010. 14 At June 30, 2010, an aggregate balance of $6.9 million was allocated within the allowance for loan losses for probable losses on impaired loans, and, with the exception of one loan with an outstanding balance of $2.5 million, all impaired loans had an allocated reserve at June 30, 2010.Effective July 1, 2010, the Bank commenced a general practice of immediately charging off calculated reserves on impaired loans.At June 30,2011, there was one impaired loan with a reserve of $280,000 allocated within the allowance for loan losses, related to the shortfall on the present value of the estimated cash flows associated with a performing TDR. The Bank disposed of sixteen impaired loans with a recorded balance totaling $9.0 million during the six months ended June 30, 2011, receiving an aggregate amount approximating their recorded balance.During the six months ended June 30, 2010, the Bank disposed of seven impaired loans totaling $14.9 million, recognizing principal charge-offs of $4.0 million on the disposals. At June 30, 2011 and December 31, 2010, loans totaling $20.1 million and $24.3 million, respectively, while on accrual status, were deemed impaired.The great majority of these loans were either accruing TDRs or loans past due 90 days or more but still accruing as of the respective quarter end. Net interest received on these impaired loans totaled $511,000 during the six months ended June 30, 2011. At both June 30, 2011 and December 31, 2010, approximately $77,000 and $340,000, respectively, of one- to four-family residential and cooperative apartment loans with a balance of $730,000 or less and consumer loans were on non-accrual status, but were not included in the $36.6 million of impaired loans, as these loans are considered homogeneous loan pools not individually analyzed for impairment. Delinquent Serviced Loans Subject to a First Loss Position The Bank has a first loss position associated with multifamily loans that it sold to FNMA between December 2002 and February 2009 (the "First Loss Position").Under the terms of its seller/servicer agreement with FNMA, the Bank is obligated to fund FNMA all monthly principal and interest payments under the original terms of the loans until the earlier of the following events: (1) the loans have been fully satisfied or enter OREO status; or (2) the First Loss Position is fully exhausted. At June 30, 2011, within the pool of multifamily loans sold to FNMA, there was one $1.4 million loan that was delinquent between 30 and 89 days, and there were no loans 90 days or more delinquent.At December 31, 2010, within the pool of multifamily loans sold to FNMA, there were three loans totaling $3.7 million 30 to 89 days delinquent, and no loans 90 days or more delinquent. 9.ALLOWANCE FOR LOAN LOSSES AND RESERVE FOR FIRST LOSS POSITION ON MULTIFAMILY LOANS SOLD TO FNMA The allowance for loan losses is a valuation allowance for probable incurred credit losses.Loan losses are charged against the allowance when management believes the uncollectibility of all or part of a loan balance is confirmed.Subsequent recoveries, if any, are credited to the allowance. Management estimates the allowance balance required using, among other factors, past loan loss experience, the nature and volume of the portfolio, information about specific borrower situations and estimated collateral values, and economic conditions.Allocations to the allowance may be made for specific loans, but the entire allowance is available for any loan that, in management’s judgment, should be charged off. In determining its periodic allowance for loan losses, the Company has identified two portfolio segments: 1) real estate loans, and 2) consumer loans.Consumer loans represent a nominal portion of the Company’s loan portfolio.Within the real estate loan segment, the Bank analyzes the allowance based upon: 1) their designation as an impaired, special mention or pass graded loan; and 2) within loans designated as pass, the underlying collateral type. Real Estate Loans The Bank’s periodic evaluation of its allowance for loan losses on real estate loans has traditionally been comprised of three primary components.The first two components relate to problem loans and are divided between loans deemed impaired (primarily loans classified as substandard or doubtful, and TDR loans) and loans designated as special mention.The final component relates to pass graded or performing loans. Impaired Loan Component A loan is impaired when, based on current information and events, it is probable that the Company will be unable to collect all amounts due according to the contractual terms of the loan agreement.Non-accrual loans and loans for which the terms have been modified in a manner that meets the criteria of a TDR are deemed impaired. Factors considered by management in determining impairment include payment status, collateral value, and the probability of collecting scheduled principal and interest payments when due. Loans that experience insignificant payment delays or shortfalls generally are not classified as impaired.Management determines the significance of payment delays and shortfalls on a case-by-case basis, taking into consideration all of the 15 circumstances surrounding the loan and the borrower, including the length of the delay, the reasons for the delay, the borrower’s prior payment record, and the amount of the shortfall in relation to the principal and interest owed. All multifamily residential, mixed use, commercial real estate and construction loans that are deemed to meet the definition of impaired are individually evaluated for impairment.In addition, all cooperative unit, one- to four-family residential and consumer loans in excess of $730,000 are individually evaluated for impairment.Impairment is typically measured using either: 1) the likely realizable value of a note sale; 2) the fair value of the underlying collateral, net of likely disposal costs, if repayment is expected solely from liquidation of the collateral; or 3) the present value of estimated future cash flows using the loan’s existing rate.TDRs are typically separately identified for impairment disclosures and are measured at the present value of estimated future cash flows using the loan’s effective rate at inception.If a TDR is considered to be a collateral dependent loan, the loan is reported, net, at the fair value of the collateral less estimated disposal costs.For TDRs that subsequently default, the Company determines the amount of reserve in accordance with the accounting policy for the allowance for loan losses. Prior to July 1, 2010, the Company recognized impairment of real estate loans through an allocated reserve balance within the allowance for loan losses.As a result, increases or decreases in either the amount of impaired loans, the magnitude of impairment of such loans, or the election to recognize the impairment as either an allocated reserve or a principal charge-off could create potential volatility within the allocated portion of the allowance for loan losses associated with such loans.Effective July 1, 2010, with the exception of performing TDRs, the Bank commenced a general practice of immediately charging off the specific components of the allowance related to loans individually classified as impaired, and not recognizing them through a reserve within the allowance for loan losses.As previously mentioned, the Bank has maintained the common industry practice of recognizing an allocated reserve within the allowance for loan losses for instances in which impairment is measured solely from a reduction in the present value of expected cash flows of a performing TDR.The general practice of immediately charging off the specific components of the allowance related to loans individually classified as impaired (other than performing TDRs), although not mandated under GAAP, has significantly reduced the level of volatility of the allowance for loan losses associated with impaired loans. There were no allocated reserves associated with impaired loans at December 31, 2010.At June 30, 2011, an allocated reserve of $298,000 was recognized for a reduction in the present value of expected cash flows associated with one performing TDR loan.Otherwise, there were no allocated reserves on impaired loans at June 30, 2011.Charge-offs of measured impairment of principal balances (full or partial) on impaired loans totaled $886,000 and $656,000 during the six months ended June 30, 2011 and 2010, respectively.In addition, charge-offs of $18,000 were recognized during the six months ended June 30, 2010 on impaired loans that were disposed of during the period.As previously discussed, prior to July 1, 2010, if impairment was measured on these loans, a portion of the allowance was allocated so that the loan was reported, net of its measured impairment, once its allocated reserve within the allowance for loan losses was considered. Large groups of smaller balance homogeneous real estate loans, such as cooperative unit and one-to four-family residential real estate loans with balances of $730,000 or less, are collectively evaluated for impairment, and accordingly, are not separately identified for impairment disclosures. Special Mention Component In order to determine an expected loss percentage on its pool of Special Mention loans, the Bank calculates a rolling 12-month loss history analysis on its pool of such loans.The loss percentage resulting from this analysis is then applied to the aggregate pool of Special Mention loans at the measurement date.Based upon this methodology, increases or decreases in either the amount of Special Mention loans, or the magnitude of charge-offs recognized within the 12 months prior to the assessment date, will impact the estimated portion of the allowance for loan losses associated with such loans.As a result, the allowance for loan losses associated with Special Mention loans is subject to great volatility. The portion of the allowance for loan losses attributable to Special Mention loans increased from $1.9 million at December 31, 2010 to $2.1 million at June 30, 2011, primarily reflecting an increase of 43 basis points in the 12-month loss history analysis performed on the Special Mention pool at June 30, 2011 compared to December 31, 2010. Performing Loan Component (Pass Graded Loans) The Bank initially looks to the underlying collateral type when determining the allowance for loan losses associated with performing real estate loans.The following underlying collateral types are analyzed separately: 1) one- to four family residential and cooperative unit; 2) multifamily residential and residential mixed use; 3)mixed use commercial real estate, 4) commercial real estate; and 5) construction.Within each of the analyses of the underlying collateral types, the following elements are additionally considered and provided weighting in determining the allowance for loan losses for performing loans: i. Charge-off experience ii. Economic conditions iii. Underwriting standards or experience 16 iv. Loan concentrations v. The period of time the loan has been held and performing The following is a brief synopsis of the manner in which each element is considered. (i)Charge off experience – Loans within the performing loan portfolio are segmented by significant common characteristics, against which historical loss rates are applied.In late 2010, the Bank updated the historical period used in this methodology.Previously, the 1992 to 1996 experience factors were used, since that period represented the most recent complete loss cycle experienced by the Bank for its geography and type of collateral.During the final quarter of 2010, the Bank updated its experience factors to include only the period 2008 to 2010; for although the current credit cycle may not have completely run its course, the Bank concluded that there was sufficient data to make the experience factors from this period relevant and meaningful. (ii) Economic conditions - At both June 30, 2011 and December 31, 2010, the Bank assigned an expected loss rate to its entire performing mortgage loan portfolio based, in part, upon a review of economic conditions affecting the local real estate market. Specifically, the Bank considered both the level of and recent trends in: 1) the local unemployment rate, 2) real estate vacancy rates, 3) real estate sales and pricing, and 4) delinquencies in the Bank’s loan portfolio.At June 30, 2010, the Bank considered the same set of variables in its analysis of expected economic loss from the performing mortgage loan portfolio, however, due to the relatively higher level of uncertainty surrounding the local real estate market at that time, the Bank arrived at a higher expected loss rate for the performing loan group as compared to June 30, 2011. (iii) Underwriting standards or experience – Underwriting standards are reviewed to ensure that changes in the Bank's lending policies and practices are adequately evaluated for risk and reflected in its analysis of potential credit losses.Different loss expectations are incorporated into the methodology.Based upon the Bank’s mitigation of only certain less critical underwriting practices during the year ended December 31, 2010 and the six months ended June 30, 2011, this component did not impact the methodology at either June 30, 2011 or December 31, 2010. (iv) Concentrations of credit – The Bank regularly reviews its loan concentrations (borrower, collateral type and location) in order to ensure that heightened risk has not evolved that has not been captured through other factors.The risk component of loan concentrations is regularly evaluated for reserve adequacy. (v) The period of time loans have been held and performing (Loan Seasoning) – Generally, it is assumed that loans performing for a period of at least three years are likely to result in diminishing principal losses with the passage of time.As a result, it is assumed that a lower expected loss percentage should be applied to these loans.This element was given considerable weight in the evaluation of the allowance for loan losses at June 30, 2010, however, received significantly less consideration in the June 30, 2011 and December 31, 2010 evaluations.The decrease in consideration resulted from an analysis of the loss experience recognized during the 2008 to 2010 recessionary period (to which the Company migrated late in 2010), which concluded that, contrary to this common assumption, the age or seasoning of the loan did not inversely correlate to the Bank's loss experience. Consumer Loans Loss percentages are applied to consumer loans based upon either their delinquency status or loan type.These loss percentages are derived from a combination of the Company’s historical loss experience and/or nationally published loss data on these loans.Consumer loans in excess of 120 days delinquent are typically fully charged off against the allowance for loan losses. Changes in the aggregate allowance for loan losses for loans owned by the Bank were as follows: Three Months Ended June 30, Six Months Ended June 30, (Dollars in Thousands) Balance at beginning of period $ Provision for loan losses Loans charged off ) Recoveries 42 - - Transfer from (to) reserves on loan commitments ) Balance at end of period $ $ $ 17 The following table presents data regarding the allowance for loan losses and loans evaluated for impairment by class of loan within the real estate loan segment as well as for the aggregate consumer loan segment: At or for the Three Months Ended June 30, 2011 Real Estate Loans Consumer Loans One- to Four Family Residential and Cooperative Unit Multifamily Residential and Residential Mixed Use Mixed Use Commercial Real Estate Commercial Real Estate Construction Total Real Estate (Dollars in Thousands) Beginning balance Charge-offs Recoveries - 4 1 37 - 42 - Transfer from reserve for loan commitments - 61 33 29 3 - Provision 35 61 8 Ending balance At or for the Six Months Ended June 30, 2011 Real Estate Loans Consumer Loans One- to Four Family Residential and Cooperative Unit Multifamily Residential and Residential Mixed Use Mixed Use Commercial Real Estate Commercial Real Estate Construction Total Real Estate (Dollars in Thousands) Beginning balance Charge-offs Recoveries - 4 - - Transfer from (to) reserve for loan commitments - 14 10 - Provision 73 43 8 Ending balance At June 30, 2011 Real Estate Loans Consumer Loans One- to Four Family Residential and Cooperative Unit Multifamily Residential and Residential Mixed Use Mixed Use Commercial Real Estate Commercial Real Estate Construction Total Real Estate (Dollars in Thousands) Ending balance – loans individually evaluated for impairment $- $- Ending balance – loans collectively evaluated for impairment Allowance balance associated with loans individually evaluated for impairment - Allowance balance associated with loans collectivelly evaluated for impairment 29 18 At December 31, 2010 Real Estate Loans Consumer Loans One- to Four Family Residential and Cooperative Unit Multifamily Residential and Residential Mixed Use Mixed Use Commercial Real Estate Commercial Real Estate Construction Total Real Estate (Dollars in Thousands) Ending balance – loans individually evaluated for impairment $- $- Ending balance – loans collectively evaluated for impairment Allowance balance associated with loans individually evaluated for impairment - Allowance balance associated with loans collectivelly evaluated for impairment 34 Due to their small individual balances, the Bank does not evaluate individual consumer loans for impairment.The following table summarizes impaired real estate loans for the periods indicated: At June 30, 2011 For the Three Months Ended June 30, 2011 For the Six Months Ended June 30, 2011 Unpaid Principal Balance at Period End Recorded Investment at Period End Reserve Balance Allocated within the Allowance for Loan Losses at Period End Average Recorded Balance Interest Income Recognized Average Recorded Balance Interest Income Recognized (Dollars in Thousands) Multifamily Residential and Residential Mixed Use With no allocated reserve - With an allocated reserve - Mixed Use Commercial Real Estate With no allocated reserve - 50 86 With an allocated reserve - Commercial Real Estate With no allocated reserve - 97 With an allocated reserve Construction With no allocated reserve - With an allocated reserve - Total With no allocated reserve $- With an allocated reserve 19 At December 31, 2010 Unpaid Principal Balance at Period End Recorded investment at Period End Reserve Balance Allocated within the Allowance for Loan Losses at Period End (Dollars in Thousands) Multifamily Residential and Residential Mixed Use With no allocated reserve $- With an allocated reserve - - Mixed Use Commercial Real Estate With no allocated reserve - With an allocated reserve - - - Commercial Real Estate With no allocated reserve - With an allocated reserve - - - Construction With no allocated reserve - With an allocated reserve - - - Total With no allocated reserve - With an allocated reserve $- $- $- The Bank maintains a reserve liability in relation to the First Loss Position that reflects estimated losses on this loan pool at each period end.For performing loans within the FNMA serviced pool, the reserve recognized is the present value of the estimated losses calculated based upon the historical loss experience for comparable multifamily loans owned by the Bank.For problem loans within the pool, the estimated losses are determined in a manner consistent with impaired loans within the Bank's loan portfolio. The following is a summary of the aggregate balance of multifamily loans serviced for FNMA, the period-end First Loss Position associated with these loans, and activity in the related reserve liability: At or for the Three Months Ended June 30, At or for the Six Months Ended June 30, (Dollars in Thousands) Outstanding balance of multifamily loans serviced for FNMA at period end $ Total First Loss Position at end of period Reserve Liability on the First Loss Position Balance at beginning of period $ Transfer of specific reserve for serviced loans re-acquired by the Bank - ) - ) Provision for losses on problem loans(1) - Charge-offs and other net reductions in balance - ) - ) Balance at period end $ (1) Amount recognized as a component of mortgage banking income during the period. During the six months ended June 30, 2011, the Bank received approval from FNMA to reduce the total First Loss Position by $434,000 for losses incurred.During the six months ended June 30, 2010, the Bank received approval from FNMA to reduce the total First Loss Position by $1.5 million for losses incurred. The Bank has elected to periodically repurchase problematic or non-problematic loans from within the FNMA serviced loan pool.The repurchase of problematic loans is made in order to expedite their resolution and control losses.All such elections have been made on an individual loan/borrower basis.All repurchases from FNMA are made at par, and any reserves recognized on the re-acquired loan within the FNMA reserve analysis reduce the recorded balance of the loan when it is transferred to the Bank’s portfolio.In most instances, all economic losses realized by the Bank on the re-acquired loans can be applied against the First Loss Position, and any material exceptions for individual loans are disclosed in the Company’s public filings. Since the Bank is fully responsible for all losses on FNMA serviced loans up to the First Loss Position, it has greater incentive to minimize losses. Had the 20 resolution of these loans been left to FNMA to manage, management believes that the ultimate losses recognized would have been greater.The Bank did not re-acquire any problematic loans within the pool of loans serviced for FNMA during the six months ended June 30, 2011.During the three months ended June 30, 2010, the Bank re-acquired twelve loans within the pool of loans serviced for FNMA having an aggregate principal balance of $17.2 million.Upon re-acquisition, aggregate liabilities of $1.1 million that were recorded related to problematic loans within the liability for the First Loss Position served to reduce the outstanding principal balance of the loans (reflecting a write-down of their outstanding principal balance to the lower of the current appraised or estimated disposal value of the underlying collateral).During the six months ended June 30, 2010, the Bank re-acquired fifteen loans within the pool of loans serviced for FNMA (primarily problematic loans) having an aggregate principal balance of $19.3 million.Upon re-acquisition, aggregate liabilities of $1.1 million that were recorded related to problematic loans within the liability for the First Loss Position served to reduce the outstanding principal balance of the loans (reflecting a write-down of their outstanding principal balance to the lower of the current appraised or estimated disposal value of the underlying collateral). 10.INVESTMENT AND MORTGAGE-BACKED SECURITIES The following is a summary of major categories of securities owned by the Company at June 30, 2011: Unrealized Gains or Losses Recognized in Accumulated Other Comprehensive Loss Purchase Amortized / Historical Cost Recorded Amortized/ Historical Cost (1) Non-Credit OTTI Unrealized Gains Unrealized Losses Book Value Other Unrealized Losses Fair Value (Dollars in Thousands) Held-to-Maturity: Pooled bank trust preferred securities ("TRUPS") $ $ $ ) - $ $ $ ) $ Available-for-sale: Mutual fund investments - - - Agency notes - ) - Pass-through MBS issued by GSEs - - - Collateralized mortgage obligations ("CMOs")issued by GSEs - - - Private issuer pass through MBS - - ) - Private issuer CMOs - 28 - - Total $ $ $ ) $ $ ) $ $ ) $ (1) Amount represents the purchase amortized / historical cost less any credit-related OTTI charges recognized through earnings. (2) Amount represents the unamortized portion of the unrealized loss that was recognized in accumulated other comprehensive loss on September 1, 2008 (the day on which these securities were transferred from available-for-sale to held-to-maturity). The following is a summary of major categories of securities owned by the Company at December 31, 2010: Unrealized Gains or Losses Recognized in Accumulated Other Comprehensive Loss Purchase Amortized / Historical Cost Recorded Amortized/ Historical Cost (1) Non-Credit OTTI Unrealized Gains Unrealized Losses Book Value Other Unrealized Losses Fair Value (Dollars in Thousands) Held-to-Maturity: TRUPS $ $ $ ) - $ $ $ ) $ Available-for-sale: Mutual fund investments - (4 ) - Agency notes - 5 ) - Pass-through MBS issued by GSEs - - - CMOs issued by GSEs - - - Private issuer pass through MBS - - ) - Private issuer CMOs - 50 - - Total $ ) ) ) $ (1) Amount represents the purchase amortized / historical cost less any credit-related OTTI charges recognized through earnings. (2) Amount represents the remaining unamortized portion of the unrealized loss that was recognized in accumulated other comprehensive loss on September 1, 2008 (the day on which these securities were transferred from available-for-sale to held-to-maturity). 21 At June 30, 2011, the agency note investments in the above table had contractual maturities as follows: Amortized Cost Estimated Fair Value (Dollars in Thousands) Due after one year through five years $ $ Due after five years through ten years $ $ The held-to-maturity TRUPS had a weighted average term to maturity of 23.5 years at June 30,2011.At June 30, 2011, MBS available-for-sale (which include pass-through MBS issued by GSEs, CMOs issued by GSEs, private issuer pass through MBS and private issuer CMOs) possessed a weighted average contractual maturity of 16.9 years and a weighted average estimated duration of 2.1 years.There were no sales of MBS available-for-sale during the six months ended June 30,2011 and 2010. There were no sales of investment securities available-for-sale during the six months ended June 30, 2011.Proceeds from the sales of investment securities available-for-sale (i.e., mutual funds and agency notes) were $2.5 million during the six months ended June 30, 2010.Gains of $608,000 was recognized on these sales.On March 31, 2010, the Company transferred six mutual fund investments totaling $1.4 million from available-for-sale to trading.Unrealized holding gains totaling $242,000 were recognized on these investments on the date of transfer,. At June 30, 2011, in management’s judgment, the credit quality of the collateral pool underlying six of the Company's eight TRUPS had deteriorated to the point that full recovery of the Company’s initial investment was considered uncertain, thus resulting in recognition of OTTI charges.At June 30, 2011, these six securities had credit ratings ranging from"D" to "Caa3." The Company applied ASC 320-10-65 to determine the credit related component of OTTI for the six TRUPS by discounting the expected future cash flows applicable to the securities at the effective interest rate implicit in the security at the date of acquisition by the Company. The following table provides a reconciliation of the pre-tax OTTI charges recognized on the Company's TRUPS. At or for the Three Months Ended June 30, 2011 At or for the Three Months Ended June 30, 2010 Credit Related OTTI Recognized in Earnings Non-Credit OTTI Recognized in Accumulated Other Comprehensive Loss Total OTTI Credit Related OTTI Recognized in Earnings Non-Credit OTTI Recognized in Accumulated Other Comprehensive Loss Total OTTI (Dollars in Thousands) Cumulative balance at the beginning of the period OTTI recognized on securities with previous OTTI - 13 Reductions and transfers to credit-related OTTI - - Amortization of previously recognized OTTI - - Cumulative balance at end of the period At or for the Six Months Ended June 30, 2011 At or for the Six Months Ended June 30, 2010 Credit Related OTTI Recognized in Earnings Non-Credit OTTI Recognized in Accumulated Other Comprehensive Loss Total OTTI Credit Related OTTI Recognized in Earnings Non-Credit OTTI Recognized in Accumulated Other Comprehensive Loss Total OTTI (Dollars in Thousands) Cumulative balance at the beginning of the period OTTI recognized on securities with previous OTTI - 63 Reductions and transfers to credit-related OTTI - - Amortization of previously recognized OTTI - - Cumulative balance at end of the period The remaining aggregate amortized cost of TRUPS that could be subject to future OTTI charges through earnings was $10.7 million at June 30, 2011.Of this total, unrealized losses of $3.5 million have already been recognized as a component of accumulated other comprehensive loss. 22 The following table provides a reconciliation of the pre-tax OTTI charges recognized on the Company's equity mutual funds (contained within investment securities available-for-sale): At or For the Three Months Ended June 30, At or For the Six Months Ended June 30, PRE-TAX OTTI (Dollars in Thousands) Cumulative balance at the beginning of the period OTTI recognized during the period - - - _ Reduction of OTTI for securities sold during the period - - Reduction of OTTI for securities transferred to trading during the period - - - Cumulative balance at end of the period During the three months and six months ended June 30, 2010, the Company sold portions of mutual fund investments for which it had previously recognized OTTI charges, recovering $617,000 and $1.3 million, respectively, of the apportioned OTTI previously recognized on these fund shares. In addition, during the six months ended June 30, 2010, the Company transferred mutual fund balances from available-for-sale into trading as part of a re-positioning of a portion of its BMP investments.The transfer of these mutual funds from available-for-sale into trading during 2010 resulted in the recovery of approximately $336,000 of previously recognized OTTI charges.Any recovery in value of mutual funds has been recognized as a component of other comprehensive income for mutual funds that have had both OTTI charges and have not been either subsequently sold or transferred into trading. The following table summarizes the gross unrealized losses and fair value of investment securities and MBS as of June 30, 2011, aggregated by investment category and the length of time the securities were in a continuous unrealized loss position: Total 12 or More Consecutive Months of Unrealized Losses Less than 12 Consecutive Months of Unrealized Losses Fair Value Unrealized Losses Fair Value Unrealized Losses Fair Value Unrealized Losses (Dollars in thousands) Held-to-Maturity Securities: TRUPS (1) $ $
